In case of an indictment for perjury for a false oath in making a deposition, it is most proper that the party's name should be signed, in order that she may be more easily identified by proof of her handwriting. yet if she can be otherwise proved to have sworn to the deposition, she may be convicted. Therefore this deposition should be received, though it be not signed by the deponent. Vide 1 P. Wil., 414; 2 Eq. C. Ab., 417, contra, and the deposition was read accordingly.
NOTE. — In S. v. Ransome, ante, 1, in which it was held that a person might be indicted upon an affidavit not signed. See the next case.
Cited: Rutherford v. Nelson, post, 106; Boggs v. Mining Co.,162 N.C. 394.